



Exhibit 10.48


semtechlogoa03.jpg [semtechlogoa03.jpg]


SEMTECH CORPORATION
2017 LONG-TERM EQUITY INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AWARD CERTIFICATE


THIS AWARD is made this March 5, 2019 (the “Award Date”) by Semtech Corporation,
a Delaware corporation (the “Corporation”), to Mohan R. Maheswaran (the
“Participant”).
R E C I T A L S
A. The Corporation has established the Corporation’s 2017 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).
B. The Administrator has determined that it would be in the best interests of
the Corporation and its stockholders to grant the restricted stock unit award
(the “Award”) described in this Award Certificate to the Participant as
compensation, as an inducement to remain in the service of the Corporation, and
as an incentive for increasing efforts during such service.
NOW, THEREFORE, this Award is made on the following terms and conditions:
1.Definitions. Capitalized terms used in this Award Certificate and not
otherwise defined herein shall have the meanings given to such terms in the
Plan.


2.Award of Stock Units. Pursuant to the Plan, the Corporation hereby awards to
the Participant as of the date hereof an Award with respect to three hundred
twenty thousand (320,000) restricted stock units (subject to adjustment in
accordance with Section 7.1 of the Plan) (the “Stock Units”), which Stock Units
are restricted and subject to forfeiture on the terms and conditions hereinafter
set forth. As used herein, the term “Stock Unit” shall mean a non-voting unit of
measurement which is deemed solely for purposes of calculating the amount of
payment under the Plan and this Award Certificate to be equivalent to one
outstanding share of the Common Stock (subject to adjustment in accordance with
Section 7.1 of the Plan). The Stock Units shall be used solely as a device for
the determination of the payment to eventually be paid to the Participant if
such Stock Units vest pursuant to Section 4 hereof. The Stock Units shall not be
treated as property or as a trust fund of any kind. The Participant acknowledges
that the Administrator may use a broker or other third party to facilitate its
restricted stock unit award recordkeeping and agrees to comply with any
administrative rules and procedures regarding restricted stock unit awards as
may be in place from time to time. The Participant acknowledges and agrees that
the Corporation may require that any Common Stock received under the Award be
deposited in a brokerage account (in the name of the Participant) with a broker
designated by the Corporation, and the Participant agrees to take such
reasonable steps as the Corporation may require to open and maintain such an
account.


3.Rights as a Stockholder; Dividends and Voting.
  
(a)Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying such Stock Units.


(b)Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 5
or terminated


1
OMM_US:76640177.3



--------------------------------------------------------------------------------




pursuant to Section 4, the Corporation shall credit the Participant as of the
payment date of such dividend with an additional number of Stock Units equal to
(i) the per-share cash dividend paid by the Corporation on its Common Stock with
respect to such record date, multiplied by (ii) the total number of outstanding
and unpaid Stock Units (including any dividend equivalents previously credited
hereunder) (with such total number adjusted pursuant to Section 7.1 of the Plan
and/or Section 9 hereof) subject to the Award as of such record date, divided by
(iii) the fair market value of a share of Common Stock (as determined under the
Plan) on the payment date of such dividend. Any Stock Units credited pursuant to
the foregoing provisions of this Section 3(b) shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate. No crediting of Stock Units shall be made
pursuant to this Section 3(b) with respect to any Stock Units which, as of such
record date, have either been paid pursuant to Section 5 or terminated pursuant
to Section 4.


4.Vesting; Termination of Employment.


(a)Vesting in General. Subject to Sections 4(c) and (d) below, the Award shall
be eligible to vest and become nonforfeitable during the Performance Period (as
defined below) as follows:


(i)The Award shall vest and become nonforfeitable with respect to thirty percent
(30%) of any then unvested portion of the total number of Stock Units subject to
the Award (subject to adjustment under Section 7.1 of the Plan) if, during any
consecutive thirty (30) trading day period that commences and ends during the
Performance Period (as defined below), the 30-Day Average Price (as defined
below) equals or exceeds seventy-one dollars ($71.00). In such event, the
vesting date for such portion of the Award shall be the last day of the
applicable 30-day period.


(ii)The Award shall vest and become nonforfeitable with respect to any then
unvested portion of the total number of Stock Units subject to the Award
(subject to adjustment under Section 7.1 of the Plan) if, during any consecutive
thirty (30) trading day period that commences and ends during the Performance
Period, the 30-Day Average Price equals or exceeds ninety-five dollars ($95.00).
In such event, the vesting date for such portion of the Award shall be the last
day of the applicable 30-day period.


No proportionate vesting will apply as to any 30-Day Average Price that falls
short of the applicable stock
price level set forth above. If clause (i) above is satisfied, such clause shall
thereafter cease to apply (it being intended that a maximum of thirty percent
(30%) of the total number of Stock Units subject to the Award may vest pursuant
to such clause). Furthermore, if clause (ii) is satisfied concurrently with
clause (i), clause (ii) above shall control.


For purposes hereof, “Performance Period” means the period commencing on the
Award Date and ending on the fifth (5th) anniversary of the Award Date. For
purposes hereof, “30-Day Average Price” means the average per-share closing
price of the Common Stock (as reported on the Global Market or, if the Common
Stock is not then listed on the Global Market, as reported on the principal
national securities exchange on which the Common Stock is then listed or
admitted to trade) for thirty (30) consecutive trading days that the Common
Stock was traded on such exchange.
(b)Change in Control. Notwithstanding Section 7.2 of the Plan and subject to
Sections 4(c) and (d) below, in the event a Change in Control (as defined below)
occurs during the Performance Period, the Award shall be eligible to vest and
become nonforfeitable immediately prior to the consummation of the Change in
Control as follows:
(i)If the Award has not previously vested pursuant to Section 4(a) above and the
Change in Control Per-Share Consideration (as defined below) is equal to
seventy-one dollars ($71.00), the Award shall vest and become nonforfeitable
with respect to thirty percent (30%) of any then unvested portion of the total
number of Stock Units subject to the Award (subject to adjustment under Section
7.1 of the Plan).


(ii)If the Change in Control Per-Share Consideration is greater than seventy-one
dollars ($71.00) but less than ninety-five dollars ($95.00), the Award shall
vest and become nonforfeitable with respect to (x) thirty percent (30%) of any
then unvested portion of the total number of Stock Units subject to the Award
(subject to adjustment under Section 7.1 of the Plan) if the Award has not
previously vested pursuant to Section 4(a) above and (y) a pro-rata percentage
of the unvested portion of the total number of


2
OMM_US:76640177.3



--------------------------------------------------------------------------------




Stock Units subject to the Award (subject to adjustment under Section 7.1 of the
Plan), with such pro-rata percentage to equal (a) the difference between the
Change in Control Per-Share Consideration and seventy-one dollars ($71.00),
divided by (b) twenty-four dollars ($24.00).


(iii)If the Change in Control Per-Share Consideration is equal to or greater
than ninety-five dollars ($95.00), the Award shall vest and become
nonforfeitable with respect to any then unvested portion of the total number of
Stock Units subject to the Award (subject to adjustment under Section 7.1 of the
Plan).


For purposes of clarity, this Section 4(b) shall not be applicable to a Change
in Control that is not actually
consummated during the Performance Period. In the event a Change in Control
occurs during the Performance Period pursuant to which awards that are then
outstanding under the Plan are to be terminated pursuant to the terms of Section
7.2 of the Plan in connection with such Change in Control, the Award may be
terminated in connection with such Change in Control without it becoming vested,
subject only to any vesting that may be required under this Section 4(b) and
notwithstanding the provisions of Section 7.2 of the Plan that would generally
provide for the accelerated vesting of the Award in such circumstances. Nothing
contained herein shall confer upon the Board any obligation to pursue a
transaction that may constitute a Change in Control or to take any action or
inaction with respect thereto, and neither the Participant nor his beneficiaries
or personal representatives shall have any claim hereunder against the Board or
the Administrator, or the Corporation or any employees, directors, officers or
agents of the Corporation or any Subsidiary, as a result of any such action or
inaction.


For purposes hereof, a “Change in Control” shall mean (i) a merger or
consolidation in which the stockholders of the Corporation immediately prior to
such merger or consolidation do not hold, immediately after such merger or
consolidation, more than 50% of the combined voting power of the surviving or
acquiring entity (or parent corporation thereof), or (ii) any person shall
become the beneficial owner of over 50% of the Corporation’s outstanding Common
Stock or the combined voting power of the Corporation’s then outstanding voting
securities entitled to vote generally, or become a controlling person as defined
in Rule 405 promulgated under the Securities Act.
For purposes hereof, “Change in Control Per-Share Consideration” shall mean the
per-share consideration that holders of the Common Stock are entitled to receive
in connection with a Change in Control.
(c)Termination of Award at the End of the Performance Period. Notwithstanding
anything contained in this Award Certificate or the Plan to the contrary, any
Stock Units (and related dividends) subject to the Award that have not become
vested pursuant to Sections 4(a) or 4(b) of this Award Certificate as of or
prior to the last day of the Performance Period shall automatically terminate
and be cancelled as of the last day of the Performance Period without payment of
any consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.


(d)Effect of Termination of Employment. Notwithstanding anything to the contrary
contained in any employment or similar agreement entered into by and between the
Participant and the Corporation, if the Participant’s employment with the
Corporation is terminated for any reason, whether with or without cause,
voluntarily or involuntarily, by the Participant or by the Corporation, or due
to the Participant’s death or disability, then the Stock Units (including, for
clarity, any stock units credited as dividend equivalents pursuant to Section
3(b)) which have not vested as of the date that the Participant ceases to be
employed by the Corporation (the “Termination Date”) shall automatically
terminate and be cancelled as of the Termination Date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.


5.Timing and Manner of Payment of Stock Units. On or as soon as practicable
following (and in all events within thirty (30) days after) the vesting of any
Stock Units subject to the Award pursuant to Section 4, the Corporation shall
deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Administrator in its discretion) equal
to the number of Stock Units subject to the Award (including any Stock Units
issued in respect of dividend equivalent rights) that vested on that particular
vesting date; provided, however, that the Corporation reserves the right to
settle any Stock Units credited as dividend equivalents pursuant to Section 3(b)
by a cash payment. In the


3
OMM_US:76640177.3



--------------------------------------------------------------------------------




event of such a cash payment, the cash payable with respect to a Stock Unit
shall equal the fair market value of a share of Common Stock (such fair market
value determined under the Plan) as of the vesting date of that Stock Unit. The
Corporation’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Stock Units is subject to the condition precedent
that the Participant or other person entitled under the Plan to receive any
shares or any such payment with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. The Corporation may, in its sole
discretion, either ignore fractional share interests or settle them in cash. For
clarity, a particular Stock Unit may vest only once. The Participant shall have
no further rights with respect to any Stock Units that are paid pursuant to this
Section 5 or that terminate pursuant to Sections 4(c) or (d).


6.Non-Transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Section 4 hereof or Section 7.2 of the Plan,
neither the Stock Units nor any rights hereunder may be transferred, assigned,
pledged or hypothecated by the Participant in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution,
nor shall any such rights be subject to execution, attachment or similar
process; provided, however, that such restrictions shall not apply to transfers
to the Corporation. Except as otherwise provided herein, any attempted
alienation, assignment, pledge, hypothecation, attachment, execution or similar
process, whether voluntary or involuntary, with respect to all or any part of
the Participant’s unvested rights under this Award, shall be null and void.


7.No Right to Continued Employment or Service. The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under the Award. Employment or service for only a portion of
the vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of services as provided in
Section 4(d) above. Nothing contained in the Plan or the Award constitutes a
continued employment or service commitment by the Corporation, confers upon the
Participant any right to remain in the employ of or service to the Corporation,
interferes with the right of the Corporation at any time to terminate such
employment or services, or affects the right of the Corporation to increase or
decrease the Participant’s other compensation. By accepting this Award, the
Participant acknowledges and agrees that (a) any person who is terminated before
full vesting of an award, such as the one granted to the Participant by this
Award Certificate, could attempt to argue that he was terminated to preclude
vesting; (b) the Participant promises never to make such a claim; and (c) in any
event, the Participant has no right to pro-rated vesting with respect to the
Award if his service terminates before any applicable vesting date with respect
to the Award (regardless of the portion of the vesting period the Participant
was actually in the service of the Corporation and/or any of its Subsidiaries).


8.Tax Consequences.


(a)Tax Consultation. The Participant understands that he may suffer adverse tax
consequences as a result of his acceptance of the Award. The Participant
represents that he has consulted with any tax consultants he deems advisable in
connection with the acceptance of the Award and that he is not relying on the
Corporation for any tax advice. By accepting this Award, the Participant
acknowledges that he shall be solely responsible for the satisfaction of any
taxes that may arise (including taxes arising under Section 409A of the Code)
with respect to the Award, and that the Corporation shall not have any
obligation whatsoever to pay such taxes.


(b)Withholding. Upon any distribution of shares of Common Stock in respect of
the Stock Units, the Corporation shall automatically reduce the number of shares
of Common Stock to be delivered by (or otherwise reacquire) the appropriate
number of whole shares, valued at their then fair market value (with the “fair
market value” of such shares determined in accordance with the applicable
provisions of the Plan), to satisfy any withholding obligations of the
Corporation or any of its subsidiaries with respect to such distribution of
shares at the applicable withholding rates. In the event that the Corporation
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding event in respect of
the Stock Units, the Corporation (or a subsidiary) shall be entitled to require
a cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment. The
Participant agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Section 8.


4
OMM_US:76640177.3



--------------------------------------------------------------------------------






9.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 3(b). Furthermore, the Administrator shall
equitably and proportionately adjust the stock price performance goals set forth
herein to the extent necessary to preserve the intended incentives and benefits
and mitigate the impact of any stock split (including a stock split in the form
of a stock dividend) or reverse stock split. In addition, if the Corporation
pays a dividend (other than a stock dividend) during the Performance Period, in
determining the 30-Day Average Price the amount of such dividend (without
interest or other earnings factor) shall be added back to the closing price of
the Common Stock for each applicable trading day that occurs after such
dividend, beginning with the first day on which the Common Stock trades on an
ex-dividend basis. Similarly, if the Corporation pays a dividend (other than a
stock dividend) during the Performance Period and prior to a Change in Control,
in determining the per-share consideration in connection with such Change in
Control for purposes of Section 4(b), the amount of such dividend (without
interest or other earnings factor) shall be added back to the per share
consideration that would otherwise be taken into account for pursuant of Section
4(b). The Administrator shall reasonably determine the value of any non-cash
dividends.


10.Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.


11.Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Section 6 with respect to the transfer of this Award
Certificate or any rights hereunder or of the Stock Units), and upon the
Corporation and its successors and assigns, regardless of any change in the
business structure of the Corporation, be it through spin-off, merger, sale of
stock, sale of assets or any other transaction.


12.Notices. Any notice to the Corporation contemplated by this Award Certificate
shall be in writing and be addressed to it in care of its Corporate Secretary;
and any notice to the Participant shall be addressed to him at the address on
file with the Corporation on the date hereof or at such other address as he may
hereafter designate in writing.


13.Plan. The Award and all rights of the Participant under this Award
Certificate are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Award Certificate. The Participant acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and this
Award Certificate. Unless otherwise expressly provided in other sections of this
Award Certificate, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Board or the Administrator so
conferred by appropriate action of the Board or the Administrator under the Plan
after the date hereof.


14.Entire Agreement. This Award Certificate, together with the Plan, constitutes
the entire understanding between the Corporation and the Participant with regard
to the subject matter of this Award Certificate. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.


15.Waiver. The waiver of any breach of any duty, term or condition of this Award
Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.




5
OMM_US:76640177.3



--------------------------------------------------------------------------------




16.Interpretation. The interpretation, construction, performance and enforcement
of the terms and conditions of this Award Certificate and the Plan shall lie
within the sole discretion of the Administrator, and the Administrator’s
determinations shall be conclusive and binding on all interested persons.


17.Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). If the Participant is a party to an agreement
with the Corporation to arbitrate claims, such agreement to arbitrate claims
shall apply as to any dispute or disagreement regarding the Participant’s rights
under this Award Certificate.


18.Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.


19.Clawback Policy. The Award is subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Award or any shares
of Common Stock or other cash or property received with respect to the Award
(including any value received from a disposition of the shares acquired upon
payment of the Award).


20.Section Headings. The section headings of this Award Certificate are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.


21.No Advice Regarding Grant. The Participant is hereby advised to consult with
his own tax, legal and/or investment advisors with respect to any advice the
Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Certificate) or recommendation with respect to the Award.




[Signature Page Follows]


                                












































6
OMM_US:76640177.3



--------------------------------------------------------------------------------




SEMTECH CORPORATION,
a Delaware corporation
 
 
By:
/s/ Emeka N. Chukwu
 
Emeka N. Chukwu
 
Executive Vice President and Chief Financial Officer



ACCEPTED AND AGREED:
 
/s/ Mohan R. Maheswaran
MOHAN R. MAHESWARAN





7
OMM_US:76640177.3

